

116 S654 IS: Connecting Opportunities through Mobility Metrics and Unlocking Transportation Efficiencies Act
U.S. Senate
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 654IN THE SENATE OF THE UNITED STATESMarch 5, 2019Ms. Baldwin (for herself and Ms. Ernst) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Secretary of Transportation to carry out a pilot program to develop and provide to
			 States and transportation planning organizations accessibility data sets,
			 and for other purposes. 
	
 1.Short titleThis Act may be cited as the Connecting Opportunities through Mobility Metrics and Unlocking Transportation Efficiencies Act or the COMMUTE Act. 2.Accessibility data pilot program (a)In generalNot later than 1 year after the date of enactment of this Act, the Secretary of Transportation (referred to in this section as the Secretary) shall carry out an accessibility data pilot program (referred to in this section as the pilot program).
 (b)PurposeThe purpose of the pilot program is to develop or make available an accessibility data set for each eligible entity selected to participate in the pilot program to improve transportation planning of those eligible entities by measuring the level of access by multiple transportation modes to important destinations, such as—
 (1)jobs, including areas with a concentration of available jobs; (2)health care facilities;
 (3)child care services; (4)educational and workforce training facilities;
 (5)affordable housing; and (6)food sources.
 (c)Eligible entitiesAn entity eligible to participate in the pilot program is— (1)a State (as defined in section 101(a) of title 23, United States Code);
 (2)a metropolitan planning organization; or (3)a rural planning organization.
 (d)ApplicationTo be eligible to participate in the pilot program, an eligible entity shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (e)SelectionThe Secretary shall select eligible entities to participate in the program on a competitive basis, including—
 (1)5 States; (2)10 metropolitan planning organizations, of which—
 (A)5 shall each serve an area with a population of not more than 200,000 people; and
 (B)5 shall each serve an area with a population of 200,000 or more people; and (3)5 rural planning organizations.
 (f)DutiesFor each eligible entity participating in the pilot program, the Secretary shall— (1)develop or acquire an accessibility data set described in subsection (b); and
 (2)submit the data set to the eligible entity. (g)MethodologyIn calculating the measures for the data set under the pilot program, the Secretary shall ensure that methodology is open source.
 (h)AvailabilityThe Secretary shall make an accessibility data set under the pilot program available to— (1)units of local government within the jurisdiction of the eligible entity participating in the pilot program; and
 (2)researchers. (i)ReportNot later than 120 days after the last date on which the Secretary submits data sets to the eligible entity under subsection (f), the Secretary shall submit to Congress a report on the results of the program, including the feasibility of developing and providing periodic accessibility data sets for all States, regions, and localities.
 (j)FundingThe Secretary shall carry out the pilot program using amounts made available to the Secretary for administrative expenses to carry out programs under the authority of the Secretary.
 (k)SunsetThe pilot program shall terminate on the date that is 8 years after the date on which the pilot program is implemented.